—Orders of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered on or about July 18, 1996, terminating respondent’s parental rights to the subject children upon a finding of mental illness, unanimously affirmed, without costs.
Clear and convincing evidence of mental illness within the meaning of Social Services Law § 384-b (6) (a) as required by Social Services Law § 384-b (4) (c) to terminate parental rights was provided by the psychiatrist who interviewed respondent and reviewed her medical records (see, Matter of David T., 268 AD2d 309). Given such a finding, a dispositional hearing was not a prerequisite to the termination of parental rights (see, id.). We also note the evidence that the children have spent most of their lives in foster care. Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.